Citation Nr: 0948950	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-00 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD), and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran had active service from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The RO reopened the claim of service connection for PTSD and 
denied that matter on the merits.  However, the Board is 
under a legal duty in these situations to first determine if 
there is new and material evidence to reopen the claim, 
regardless of what the RO may have determined in this regard.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In September 2008, the Veteran testified via video conference 
from the RO at a personal hearing before the undersigned.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In June 1995, the RO denied service connection for PTSD.  
The Veteran did not appeal.

2.  In a September 2005 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claim of service connection for PTSD.  The Veteran 
did not appeal.


3.  Evidence submitted since the RO's September 2005 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September 2005 rating decision which denied 
reopening the claim of service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).

2.  New and material evidence has been received since the 
RO's September 2005 rating decision; thus, the claim of 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issues of whether new and material evidence has 
been received to reopen the claim of service connection for 
PTSD, the Veteran's claim is being granted to the extent that 
it is reopened.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

In a June 1995 rating decision, the RO denied service 
connection for PTSD on the basis that there was no confirmed 
diagnosis of PTSD.  The Veteran did not appeal.

In May 2005, the Veteran sought to reopen the claim of 
service connection for PTSD.  In a September 2005 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen the claim of service 
connection for PTSD because evidence had not been submitted 
to show that the Veteran had PTSD or that he had PTSD which 
was related to service.  The Veteran did not appeal.

The RO's prior rating decisions are final.  38 U.S.C.A. § 
7105.  Prior unappealed decisions are final.  However, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to 
the claims file.  The additional evidence of record consists 
of VA medical records as well as an electronic mail 
("email") from a friend of the Veteran.  The Veteran has 
also submitted written and oral statements of claimed 
inservice stressors that he purportedly experienced while 
serving in Vietnam.  The medical evidence included diagnoses 
of PTSD.  The correspondence of the friend of the Veteran 
included a statement that a person who served with the 
Veteran was shot, which was one of the Veteran's claimed 
stressors.  

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defects 
since this competent evidence indicates that the Veteran has 
PTSD and suggests a relationship to military service.  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence has been received since the 
September 2005 rating decision, and the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
PTSD is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that the Veteran is 
afforded every possible consideration.

The claim of service connection for PTSD has been reopened 
based on the current diagnosis and claimed stressors.  The 
Veteran testified that he experienced stressors in Vietnam.  
These stressors included experiencing incoming sniper fire at 
Blackhorse Base Camp and seeing several persons injured 
during the timeframe of April to December 1967.  These 
persons had the last names of:  Fisher, Hallahan, McGinnis, 
Markintell, Martindale, Estes, and Esten.  The Veteran was 
unsure of some of the spellings of the last names.  

The Veteran's DD Form 214 shows that he served with the 591st 
Engineer Company.  The Veteran indicated that they were 
stationed with the 27th Combat Engineer Division, the 79th 
Engineer Group, and the 11th Armored Cavalry Regiment.  

An attempt to verify the Veteran's claimed stressors through 
the appropriate channels, to include the U.S. Armed Services 
Center for Research of Unit Records (CRUR) (Note: CURR is now 
called the U. S. Army and Joint Services Records Research 
Center (JSRRC), should be made.  JSRRC should be provided 
with all pertinent information, to include copies of 
personnel records, units of assignment, and stressor 
statement.  JSRRC should specifically be requested to verify 
whether the units to which the Veteran was attached in 
Vietnam were subject to enemy and sniper attacks.  In 
addition, it should be determined, if possible, if any 
persons named by the Veteran above were injured or killed in 
action during the timeframe of April to December 1967.  If 
any alleged stressor cannot be verified, that should be 
stated.

If a stressor is verified, the Veteran should be scheduled 
for a VA psychiatric examination for the purpose of 
determining the etiology of any psychiatric disability 
diagnosed.  Based on examination findings, historical 
records, and medical principles, the examiner should give a 
medical opinion, with full rationale, as to whether the 
Veteran currently has PTSD due to a confirmed stressor.  
Additionally, if the examiner notes the presence of any 
coexistent psychiatric disability, an opinion should be 
provided as to whether such psychiatric disability is as 
likely as not related to service.  Finally, any recent VA 
treatment records should be obtained.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Make arrangements to obtain the 
Veteran's treatment records for any 
psychiatric disorder(s) from the 
Fayetteville VA treatment facility, dated 
from June 2008 forward.

2.  An attempt should be made to verify 
the Veteran's claimed stressors through 
the appropriate channels, to include 
JSRRC.  JSRRC should be provided with all 
pertinent information, to include copies 
of personnel records, units of 
assignment, and stressor statements.  

The Veteran's DD Form 214 shows that he 
served with the 591st Engineer Company.  
The Veteran indicated that they were 
stationed with the 27th Combat Engineer 
Division, the 79th Engineer Group, and 
the 11th Armored Cavalry Regiment.  The 
Veteran maintains that he was stationed 
at Blackhorse Base Camp.

JSRRC should specifically be requested to 
verify whether the units to which the 
Veteran was attached in Vietnam were 
subject to enemy and sniper attacks, to 
include at Blackhorse Base Camp.  In 
addition, it should be determined, if 
possible, if any persons named by the 
Veteran (Fisher, Hallahan, McGinnis, 
Markintell, Martindale, Estes, and Esten) 
were injured or killed in action during 
the timeframe of April to December 1967.  
This timeframe may be divided into three 
month periods of April-June 1967, July-
September 1967, and October-December 
1967.  If any alleged stressor cannot be 
verified, that should be stated.

3.  If a stressor is verified, schedule 
the Veteran for a VA psychiatric 
examination. The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination. Any 
indicated tests and studies, to include 
psychological studies, are to be 
conducted.

The examiner is asked to determine 
whether the Veteran has PTSD under the 
criteria as set forth in DSM-IV.

If PTSD is found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
PTSD was caused by any of his reported 
stressors that have been corroborated.

Additionally, if the examiner notes the 
presence of any coexistent psychiatric 
disability, an opinion should be provided 
as to whether such psychiatric disability 
is as likely as not related to service.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the clam remains denied, the 
Veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


